TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00019-CV




In re James L. Cinnamon





ORIGINAL PROCEEDING FROM CONCHO COUNTY




M E M O R A N D U M   O P I N I O N


In his pro se mandamus petition, James L. Cinnamon complains that the record has
not been timely prepared and filed in his appeals in cause numbers 03-04-00382 through 387-CR. 
In fact, the records are complete, the briefs have been filed, and the causes are under submission. 
The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   February 1, 2006